Title: From Thomas Jefferson to Philip Turpin, 14 June 1807
From: Jefferson, Thomas
To: Turpin, Philip


                        
                            Dear Sir
                            
                            Washington June 14. 07.
                        
                        By an inconcievable want of recollection, when I recieved your brother Horatio’s letter, I misapplied his
                            name to you, and directed the answer to ‘Dr. Horatio Turpin’, of which error I was not sensible till I recieved yours of
                            the 10th. inst. I know not to which of you my letter of the 10th. will be sent from the post-office, but it will, I trust,
                            answer with both the object of explaining satisfactorily my views on the subject of those letters. Accept a repetition of
                            my salutations & assurances of constant affection.
                        
                            Th: Jefferson
                            
                        
                    